COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  THE STATE OF TEXAS,                             §
                                                                No. 08-18-00174-CR
                    Appellant,                    §
                                                                  Appeal from the
  v.                                              §
                                                            112th Judicial District Court
  LESA GAIL BURNETT,                              §
                                                             of Crockett County, Texas
                    Appellee.                     §
                                                               (TC#17-11-02996-CR)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 11TH DAY OF DECEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.